DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first water flowing out of the economizer" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2016-148467 (JP ‘467).  JP ‘467 discloses an exhaust gas cooler (21) including a steam drum (11) containing first water, an economizer (2) for heat exchange between exhaust gas and the first water supplied from the steam drum, and a feedwater pipe (21b1) for supplying the first water with second water having a lower temperature than the first water, wherein the exhaust gas cooler is configured such that the first water flowing out of the (@27) is introduced into the steam drum (SEE Figure 2), and wherein the second water is divided and supplied to the first water flowing out of the economizer (via 21c) and the first water flowing into the economizer (SEE location “X” in Figure 2).  In re claim 2, JP ‘467 discloses a temperature detection member (24) for detecting an inlet temperature which is a temperature of the first water flowing into the economizer and an inlet supply amount control member (26) capable of controlling the inlet supply amount such that the inlet temperature is in a predetermined setting temperature range (SEE [0029]).  In re claim 3, JP ‘467 discloses wherein part of the second water is supplied (@ location “Y”) to the first water flowing out of the economizer between the economizer and the steam drum.  JP ‘467 discloses an exhaust heat boiler (SEE [0028]-[0029]) for .

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liebig (2001/0025609).  Liebig discloses an exhaust gas cooler (2, 3, 4, 7, 12 and 13) including a steam drum (6) containing first water, an economizer (2) for heat exchange between exhaust gas (56) and the first water supplied from the steam drum (SEE Figure 9) and a feedwater pipe (8) for supplying the first water with second water (1) having a lower temperature than the first water, wherein the exhaust gas cooler is configured such that the first water flowing out of the economizer is introduced into the steam drum (SEE flow 48 & 37) and wherein the second water is divided and supplied to the first water flowing out of the economizer (SEE element 36) and the first water flowing into the economizer (SEE line 7 which mixes with line 3).  In re claim 3, Liebig discloses wherein part of the second water (1) is supplied to the first water flowing out of the economizer (2) between the economizer and the steam drum (SEE where line 4 intersects with line 8 in Figure 8).  In re claim 4, Liebig discloses an exhaust heat boiler (SEE [0034]) for heating the first water introduced into the steam drum to produce steam (32) wherein the exhaust gas exchanges heat with the first water in the exhaust heat boiler before the heat exchange with the first water in the economizer (SEE Figure 8).  In re claim 5, Liebig implicitly discloses that the exhaust gas is exhaust gas from a combustion furnace in an integrated coal gasification combined cycle power plant (SEE [0034] which teaches that the exhaust gas is from waste heat utilization of a gas turbine which is functionally equivalent to the applicants claim).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 17, 2021